DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2, 8-9, and 15-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gabriel et al. (US 2015/0362172 A1).
In claim 2, Gabriel discloses in Fig. 1 a system comprising: an enclosure (1) comprising a first end (first portion for 1) and a second end (second portion for 1) the enclosure configured to couple with at least on a light pole (street light pole [0039]) or a cross bar;
a light (array 3) positioned at least partly within the enclosure and proximate to the first end of the enclosure (3 is in 1);
a pivotable antenna mount (wherein antenna 9 mounted on) positioned at least partly within the enclosure between the light and the second end (in the second portion of 1); and
one or more antennas (9) for wireless communication coupled to the pivotable antenna mount.
In claim 8, the system of claim 2, Gabriel further discloses wherein the enclosure comprises a cobra head streetlight-style shape (as shown in fig.1).
In claim 9, Gabriel discloses in Fig. 1 a streetlight comprising:
an enclosure (1) comprising an end for coupling the streetlight to a pole (street light pole [0039]);
a light (array 3) positioned at least partly within the enclosure (3 is in 1); 
a pivotable antenna mount (wherein antenna 9 is mounted on) positioned at least partly within the enclosure between the light and the end (as shown in fig.1); and 
one or more antennas (antenna 9) for wireless communication coupled to the pivotable antenna mount.
In claim 15, Gabriel further discloses the street light in claim 9 wherein the enclosure comprises a cobra head streetlight-style shape (as shown in fig.1).
In claim 16, Gabriel discloses in Fig. 1 a device comprising: 
an enclosure (1), the enclosure configured to couple with at least on a light pole (street pole [0039]) or a cross bar; 
a light (array 3) positioned at least partly within the enclosure (3 in 1); 
a pivotable antenna mount (wherein antenna 9 is mounted on) positioned at least partly within the enclosure substantially adjacent to the light (3);
one or more antennas (9) for wireless communication coupled to the pivotable antenna mount; and
a cooling system (106 in fig.1) disposed at least partly within the enclosure (1).
In claim 17, Gabriel further discloses the device of claim 16; wherein the cooling system (106) comprises one or more cooling fans (106 is a fan) within the enclosure proximate to the light (LED array 3).
In claim 18, Gabriel further discloses the device of claim 16; wherein the enclosure includes one or more heat sinks ([0030] an aluminum block 402 (hollow and/or solid) may be mounted over top of the LED array 3 to act as a heat sink).
In claim 19, Gabriel further discloses the device of claim 16, wherein the cooling system comprises a reflective coating on an exterior of the enclosure ([0033] a powder-coating material is preferably used to cover the outsides of the compartments 2, 4, and/or 5, to decrease heating by the sun).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gabriel et al. in view of Abbott et al. (US 20170122546 A1)
In claim 7, Gabriel discloses the system of claim 2; except disclosing detailed for the antenna.
However, Abbott discloses wherein the one or more antennas comprise:
a first antenna for short-range wireless communication extending from a bottom surface (as shown in fig.1) of the pivotable antenna mount (116 and 120 are used for Wi-Fi wireless communication (e.g. ZIGBEE), which is short range, section 0048); and
a second antenna for long-range wireless communication extending from the bottom surface of the pivotable antenna mount (116 and 120 are used for EDGE wireless communication, which is long range, section 0048).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings to provide wireless communication that supports short range and long-range protocols 
In claim 14, Gabriel disclosed the streetlight of claim 9; except disclosing detailed for the antenna.
However, Abbott further discloses wherein the one or more antennas comprise: a first antenna for short-range wireless communication extending from a bottom surface (as shown in fig.1) of the pivotable antenna mount (116 and 120 are used for Wi-Fi wireless communication (e.g. ZIGBEE), which is short range, section 0048, as shown in fig.1); and
a second antenna for long-range wireless communication extending from the bottom surface (as shown in fig.1) of the pivotable antenna mount (116 and 120 are used for EDGE wireless communication, which is long range, section 0048).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings to provide wireless communication that supports short-range and long-range protocols

Allowable Subject Matter
Claims 3-6, 10-13, and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 2, 9, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811. The examiner can normally be reached M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIBOL TAN/Primary Examiner, Art Unit 2844